United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60691
                          Summary Calendar


MOHAMMED GOLAM MORSHED CHOWDHURY,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 002 522
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges

PER CURIAM:*

     Petitioner Mohammed Golam Morshed Chowdhury seeks our review

of the Board of Immigration Appeals’ (“BIA”) denial of relief on

his application for asylum, withholding of removal, and protection

under the Convention Against Torture.        (As Chowdhury has not

briefed the BIA’s denial of withholding of removal and relief under

the Convention Against Torture, these claims are deemed abandoned.)

See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

     As to the asylum application, Chowdhury challenges the BIA’s

determination that his application was untimely under 8 U.S.C.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§   1158(a)(2).    We   do   not   have   jurisdiction   to   review   its

determination.    8 U.S.C. § 1158(a)(3).

      For lack of jurisdiction, Chowdhury’s petition for review is

DISMISSED.




                                    2